COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-419-CV


IN THE INTEREST OF H.J.B.M., A CHILD

                                    ------------

           FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Jeannie M. filed a notice of appeal, stating her desire to appeal

a “judgment or order” signed by the trial court on August 22, 2008.           On

November 3, 2008, we sent a letter to Appellant notifying her that we were

concerned that this court may not have jurisdiction over her appeal because it

appeared that the trial court had not signed a final judgment or other appealable

order.     See Tex. R. App. P. 26.1(a), 27.1(a). Our letter indicated that the

appeal would be dismissed for want of jurisdiction unless by November 13,



      1
          … See Tex. R. App. P. 47.4.
2008, Appellant or any party desiring to continue the appeal filed a response

showing grounds for continuing the appeal. We have received no response.

      Because there is no final judgment or appealable order, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                          PER CURIAM

PANEL: GARDNER, WALKER, AND MCCOY, JJ.

DELIVERED: December 18, 2008




                                      2